Jackson, Chief Justice.
The whole spirit of our constitution and laws runs counter to delays in the adjudication of cases in this court, and requires diligence in the preparation of cases for a speedy trial. The plaintiff in error, at the last term, at which the death of defendant was suggested, had a'remedy open to him to expedite and force parties to be made, or the record to be opened and the case heard at this term, under the 26th rule of court. He neglected to do so, and is in default therefor. 45 Ga., 312; 46 Id., 566. It is true that in those cases the motion to dismiss was made at a still later term, but the principle is the same, and the cases would, upon it, have gone out, doubtless, if a motion had been made at an earlier term.
The constitution constrains an adjudication at the second term, and rule 26th gives the means of reaching that result, no matter which party dies, if the living party be *19diligent. Constitution, art. 6, sec. 2, par. 6; Code, §5134 41 Ga., 32.
The fact that in the Dougherty cases, Mr. Dougherty was both party and counsel, prevent those cases from colliding with this ruling. Nobody was left to exercise diligence. Otherwise the Dougherty cases would collide with that in the 41st, supra, irreconcilably, and we would follow 'the 41st.
Writ of error dismissed.